UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission file number: 000-52853 SILVER STAR CAPITAL HOLDINGS, INC. (Name of Small Business Issuer in Its Charter) Florida (State or other jurisdiction of Incorporation or organization) 04-3690402 (I.R.S. Employer Identification No.) 2731 Silver Star Road, Suite 200 Orlando, Florida (Address of Principal Executive Offices) 32808-3935 (Zip Code) (407) 522-7201 (Issuer’s Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of September 30, 2007, there were 11,298,982 shares of the issuer's $.001 par value common stock issued and outstanding. Transitional Small Business Disclosure Format: [] Yes[X] No TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1.
